Citation Nr: 1116321	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating greater than 10 percent for residuals, right ankle sprain.

2. Entitlement to service connection for back and knee disabilities, claimed as secondary to service-connected bilateral pes planus and residuals, right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The Veteran served with the Army Reserves, with active duty for training from September 1989 to January 1990 and active duty from April 1992 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A January 2007 rating decision, in pertinent part, denied an increased rating for the service-connected right ankle condition.   After he perfected his appeal to this issue, the Veteran filed claims for service connection for back and knee conditions as secondary to his service-connected disabilities in April 2009.  These claims were denied in an October 2009 rating decision.  After receiving a notice of disagreement, the RO issued a statement of the case in July 2010.  In December 2010, the RO informed the Veteran that his appeal of these issues was not timely.  However, the record shows that on September 17, 2010, the Veteran requested and was granted a one-week extension of time to file his substantive appeal.  He has submitted a facsimile cover sheet indicating that he faxed his substantive appeal to the RO from the Memphis VA Medical Center on September 24, 2010.  Although the RO did not certify these claims as on appeal, the undersigned determined the appeal was timely when the veteran presented testimony at a hearing at the RO in January 2011.  A transcript of the hearing testimony has been associated with the claims file.

The issues of entitlement to service connection for back and knee disabilities, claimed as secondary to service-connected bilateral pes planus and residuals, right ankle sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's residuals of the right ankle sprain include moderate to marked limitation of motion, and subjective complaints of chronic pain and painful motion, resulting in at least a moderate level of functional loss.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating, but no higher, for residuals, right ankle sprain, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that his ankle disability is more severe than reflected by the disability rating assigned.

A claim must be viewed in light of the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  

In this case, there is no diagnostic code specific to residuals of an ankle sprain.  For this reason, the Veteran's service-connected disability is rated by analogy under Diagnostic Code 5271 for limited ankle motion.  The Board will consider whether a higher rating can be granted under this diagnostic code, as well as consider any other potentially applicable diagnostic codes.

In evaluating the Veteran's claim, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  The assigned 10 percent disability rating under Diagnostic Code 5271 requires moderate limited motion of the ankle.  The next higher rating of 20 percent, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  The words "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  

The Veteran filed this claim for an increase in 2006.  Upon VA examination in January 2007, he complained of chronic ankle pain, which affected his ability to complete some activities of daily living.  Physical examination showed dorsiflexion to 0 degrees and plantar flexion to 30 degrees, with pain throughout range of motion.  The Veteran was unable to perform inversion or eversion of the foot with active range of motion.  Passively, the examiner was able to get inversion and eversion to 5 degrees.  The Veteran had a noticeable antalgic gait, favoring the right lower extremity and ankle.  He was very tender to touch of the ankle.  X-rays were normal.  

An April 2007 VA orthopedic note indicated that the Veteran had failed conservative treatment, which consisted of NSAIDS, ankle support, shoe orthotics, and kinesiotherapy.  He was referred to a surgeon and was seen by the Foot and Ankle Clinic in July 2007.  Upon examination, he ambulated with a cane in his right hand, with an antalgic gait to the right.  He had pain with dorsiflexion and eversion of the right ankle.  The physician concluded there was not much to offer in terms of surgery and recommended that the Veteran try steel shank rocker sole braces with custom soft inserts.  

In June 2008, the Veteran stated to his VA primary care physician that he had been taking more pain medication than prescribed due to increased pain.

In September 2009, the Veteran underwent VA examination that focused more on his complaints of joint pain than specifically his right ankle.  However, it was noted that inversion and eversion were to 10 degrees with pain throughout the entire range of motion.

The dorsiflexion shown in the 2007 VA examination was markedly limited, as there was none, as opposed to normal dorsiflexion of 20 degrees.  38 C.F.R. § 4.71, Plate II.  The plantar flexion shown in the 2007 VA examination was 15 degrees short of the normal 45 degrees, indicating a moderate limitation.  Id.  However, the VA examination in 2007 also commented that the Veteran was not able to complete inversion or eversion of the ankle, while the 2009 VA examination showed 10 degrees of inversion and eversion.  Since VA's regulations do not define normal range of motion for inversion and eversion, the Board is unable to determine the severity of the limitations shown with respect to these ranges of motion.  This raises the question of whether there is any reasonable doubt as to the severity of the Veteran's condition which should be resolved in his favor.  

Although it is not clear in this case that the range of motion findings, standing alone, would warrant a 20 percent rating, based on the fact that normal range of motion for inversion and eversion is not known, it is clear that a 20 percent rating can be granted based on the Veteran's complaints of functional loss, complaints which seem credible in light of his VA outpatient records.  For years now, the Veteran has complained of some level of constant pain that has not been completely relieved by medication or the other conservative measures recommended by his physicians.  The Veteran reports needing to occasionally use a cane based on his ankle condition, although that may be attributable to his service-connected pes planus as well.  Resolving any reasonable doubt in the veteran's favor, the Board will grant him a 20 percent rating for his ankle disorder based on limitation of motion, painful motion, and functional loss.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are not appropriate.  The 20 percent rating being granted is warranted based on several pieces of evidence from 2007 to the present. 

The Board has considered whether a rating higher than 20 percent could be assigned under another Diagnostic Code.  A 30 percent disability rating may be assigned under Diagnostic Code 5270 for ankylosis of the ankle with plantar flexion between 30 and 40 degrees or dorsiflexion between zero and 10 degrees.  However, there is no medical evidence of ankylosis of the veteran's left ankle.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  Since the Veteran has motion of the left ankle, albeit limited, he does not have ankylosis.  Without ankylosis of the left ankle, the criteria for an increased disability rating under Diagnostic Code 5270 have not been met.

Under Diagnostic Code 5272, the maximum disability rating available is 20 percent and that requires ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  Under Diagnostic Code 5273, the maximum disability rating available is 20 percent and that requires malunion of the os calcis or astragalus with marked deformity.  Under Diagnostic Code 5274, the maximum disability rating available is 20 percent and that requires astragalectomy.  Therefore, none of these diagnostic codes provides a basis for an increased rating.

In reviewing the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service- connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's right ankle disability with the established criteria found in the rating schedule for ankle disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  He does not report any unusual symptoms that are not contemplated by the various diagnostic codes described in detail above.  Therefore, the Board finds that no basis exists for the assignment of an extraschedular rating, and will not refer the case to the Director of the Compensation and Pension Service.

In summation, the Board finds that evidence is in equipoise as to whether the range of motion of the right ankle is markedly limited in degree, and that there is additional functional impairment, primarily due to pain, that results in a higher level of disability under DeLuca.  Therefore, the Board concludes that the criteria for a 20 percent rating are met.  However, the criteria for a rating higher than 20 percent are not met, and referral for an extraschedular evaluation is not warranted.  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, prior to initial adjudication of his claim for an increase, a letter was sent to the Veteran in November 2006, which informed him that in order to establish entitlement to an increased rating, the evidence must show that his service- connected disability has gotten worse.  It also informed the Veteran that a disability rating from 0 to as much as 100 percent is assigned by using a schedule for evaluating disabilities, and that VA considers the nature and symptoms of the condition, the severity and duration of the symptoms, and their impact upon employment.  The letter also provided examples of the types of evidence the Veteran could submit in support of his claim.  Finally, the letter provided notice of the Veteran's and VA's respective responsibilities for obtaining different types of evidence.  An additional letter was sent to the Veteran throughout the appeals process - in October 2007 - which contained similar information.  The Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  

The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any private medical treatment for his ankle.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran.  The RO provided the Veteran appropriate VA examinations in 2007 and 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file as well as a thorough examination of the Veteran.  Moreover, the examination reports detail not only the Veteran's subjective complaints, but also the objective findings necessary to rate the disability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined in 2009.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c) (4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.


ORDER

Entitlement to a 20 percent disability rating for residuals, right ankle sprain, is granted, subject to the laws and regulations governing payment of monetary benefits.
	(CONTINUED ON NEXT PAGE)

REMAND

March 2005 and June 2006 VA podiatry notes indicated that the Veteran walked with an abducted gait, with the heel everted during stance.  Upon VA examination in 2007, the Veteran had a noticeable antalgic gait, favoring the right lower extremity and ankle.  An April 2007 VA orthopedic note indicated that the Veteran had failed conservative treatment, which consisted of NSAIDS, ankle support, shoe orthotics, and kinesiotherapy.  In January 2009, a review of the Veteran's VA chart was conducted, and it was noted that a consensus of the notes, including a March 2007 rheumatology note, concluded that fibromyalgia was the underlying cause for the Veteran's complaints of pain.  In April 2009, a VA orthopedic physician noted the Veteran's complaints of feet, knee and back pain, and opined that the Veteran's joint problems could be secondary to his flat feet "in theory."  

In September 2010, the Veteran's VA primary care physician opined that the Veteran's bilateral knee pain could be likely related to altered or uneven gait secondary to chronic use of a cane because of bilateral foot pain, and once the Veteran's gait is less ataxic and body mechanics are improved, he may get some relief of his back pain symptoms. In January 2011, the same physician noted that at the request of the Veteran, he was writing a letter, and it was his opinion that the Veteran's bilateral knee and back pain could be related to altered or uneven gait secondary to bilateral foot pain.  

However, in September 2009, a VA examination was conducted for the purpose of obtaining an etiology opinion regarding the Veteran's knee and back disorders.  The diagnoses included right and left chondromalacia patellae and lumbar degenerative disease.  The examiner stated that the Veteran was taking morphine and oxycodone and that his narcotics use was severely limiting his ability to withstand pain and give a full effort on examination.  The examiner opined that it was a matter of medical speculation to try to attribute the Veteran's knee and back pain to his feet.  


The 2009 VA examination is inadequate.  The examiner stated that it would be speculation to provide an opinion, but did not provide a rationale for that statement.   Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010) ("It must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.")  Here, unfortunately, the basis for the medical opinion is not clear, especially in light of the favorable opinions of record.  As such, additional clarifying opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an etiology opinion as to his back and knee disabilities. The examiner should review the claims file and provide an opinion as to:
* Whether it is at least as likely as not that the Veteran's service-connected pes planus and/or residuals of right ankle sprain caused his back and/or knee disorders?
* Whether it is at least as likely as not that the Veteran's service-connected pes planus and/or residuals of right ankle sprain have aggravated (worsened) his back and/or knee disorders?
The examiner should provide a complete rationale for his/her opinion.  If an opinion cannot be provided, the examiner should state why.


2.  The AMC should ensure that the VA opinion is adequate, covering both causation and aggravation.  Then, readjudicate the Veteran's claim and provide a supplemental statement of the case to the Veteran and his representative if the claim remains denied.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


